Title: To John Adams from Rufus King, 28 July 1800
From: King, Rufus
To: Adams, John


dupte.
Sir
London July 28. 1800.

I avail myself of the opportunity of a vessel about sailing from Hull for Boston, to say that a Danish frigate with a small number of ships under her convoy, having resisted a search attempted by a squadron of British frigates, has together with the merchant ships been captured and sent into an English Port. Several persons on each side were killed in the action between the frigates.
If Denmark on this occasion acts in concert with the other Northern Powers, this rencounter may be followed by most important consequences. Some very recent regulations adopted in France respecting the importation of English Productions in neutral bottoms are supposed, but with what truth I am unable to judge, to have relation to the dissatisfaction of the Northern Powers towards England—The Armistice concluded in Italy has been extended to the Armies upon the Rhine and the Danube, and appearances are strongly in favor of the existence of a negotiation for Peace.
I hear and know nothing of our Envoys.
With the most perfect Respect, / I have the honor to be / Sir, / Your obedt: & faithful Servt.
Rufus King